Citation Nr: 0406276	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from April 1941 to February 
1947.  He died in May 1976.  The appellant is his surviving 
spouse.

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
July 2000.  In a July 2000 rating decision, the RO denied the 
claim.  The appellant disagreed with the July 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the appellant's substantive 
appeal (VA Form 9) in September 2000.  

The Board notes that although the appellant requested a BVA 
hearing in her September 2000 substantive appeal (VA Form 9), 
she specifically withdrew her request in a September 2000 
letter, signed by her.  At that time, the appellant requested 
an RO hearing instead, which was held in October 2000.  A 
transcript is of record.


Issue not on appeal

In a July 2000 rating decision, the RO denied the appellant's 
claim of entitlement to dependents' educational assistance 
under Chapter 35 of Title 38, U.S.C.  To the Board's 
knowledge, the appellant has not disagreed with that 
decision.  Accordingly, it is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran died in May 1976, at age 59.  The certificate 
of death listed the immediate cause as ventricular 
fibrillation due to arteriosclerotic heart disease, due to 
congestive heart failure and hypertension.  A paranoid 
reaction was listed as a significant condition. 

2.  During the veteran's lifetime, service connection had 
been established for cholecystectomy, evaluated as 10 percent 
disabling; and for hepatitis, hemorrhoids, residuals of 
frostbite to the left foot and residuals of a fracture to the 
left thumb, all evaluated as noncompensably disabling.

3.  The medical evidence of record does not demonstrate a 
relationship between any disorder that caused the veteran's 
death and his active service; and does not demonstrate that 
the veteran's service-connected disabilities were a 
contributory cause of the disorder that caused his death. 

CONCLUSION OF LAW

A disability or disabilities related to the veteran's 
military service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death from congestive heart 
failure and hypertension.  

As an initial matter, the Board is aware that during his 
lifetime the veteran pursued service connection for a 
psychiatric disability, hypertension and heart disease, which 
claims were denied in VA rating decisions.  No such claims 
were pending at the time of the veteran's death.  The 
appellant's claim for service connection for the cause of 
death is treated as a new claim, regardless of the final 
denials of the service connection claims brought by the 
veteran before his death.  See Lathan v. Brown, 7 Vet. App. 
359 (1995); 38 C.F.R. § 20.1106 (2003).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
finding that the claim was not well grounded.  The VCAA 
eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), in which the Court held that VA could not 
assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the appellant of the evidence needed to 
substantiate her claim, in the February 2001 supplemental 
statement of the case (SSOC) the RO denied service connection 
for the cause of the veteran's death based on the substantive 
merits of the claim.  The appellant was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
appeal without prejudice to her.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the appellant's claim below.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The appellant was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by her in support of her claim by the July 2000 
rating decision, by the August 2000 statement of the case 
(SOC), and by the February 2001 SSOC.  Moreover, the 
appellant was notified in person during her October 2000 
hearing of the specific evidence lacking in her claim.  The 
appellant agreed that she would obtain such evidence and 
submit it to the RO and additional evidence was in fact 
submitted in October 2000.

The RO issued a SSOC in February 2001 which specifically 
referenced the requirements of the VCAA.  Crucially, the 
appellant was informed by means of the SSOC as to what 
evidence she was required to provide and what evidence VA 
would attempt to obtain on her behalf.  That document 
explained that VA would obtain government records and would 
make reasonable efforts to help her get other relevant 
evidence, such as private medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this document properly notified the 
appellant and her representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the appellant and which portion 
the Secretary would attempt to obtain on behalf of the 
appellant.  The Board notes that that document expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The February 2001 notification was sent after initial RO 
adjudication of the appellant's claim, which may not be 
consistent with 38 U.S.C.A. § 5103(a).  However, the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Board believes that, where the initial 
AOJ decision was made prior to the enactment of the VCAA, 
there is no requirement that the notice required by the VCAA 
be sent prior such initial AOJ adjudication.  Indeed, such a 
requirement would be in clear defiance of time and logic.  
The only way the AOJ could provide notice in advance of 
initial adjudication at this point in the proceedings would 
be to vacate all prior adjudications, as well as to nullify 
the notice of disagreement and substantive appeal that were 
filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  

In any event, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
While the VCAA notice provided to the appellant on February 
2001 was not given prior to the first AOJ adjudication of the 
claim, and could not have been, the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The appellant has in fact been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, the Board concludes that to decide the 
appeal would not be prejudicial to the appellant.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

During the October 2000 hearing, the appellant identified 
records from Dr. K and Dr. A.  She agreed to get a statement 
from Dr. A and Dr. K and the Hearing Officer gave her 60 days 
to accomplish this.  The Hearing Officer informed the 
appellant that the RO would attempt to obtain VA treatment 
records from the VAMC in Allen Park, Michigan from April 1966 
to June 1966.  The February 2001 SSOC noted that no report 
from Dr. A. had been received and that reports from Dr. K 
submitted by the appellant were duplicates of evidence 
already of record.  The SSOC further informed the appellant 
that the RO would attempt to obtain medical records if she 
returned completed VA Forms 21-4142.  However, there is no 
indication that the appellant responded.  

In February 2003, the Board obtained an opinion from an 
independent medical expert (IME).  The appellant's 
representative asserted in the January 2004 informal hearing 
that the IME opinion was inadequate in that the opinion was 
not rendered by a cardiologist, and that the examiner did not 
review the pertinent evidence with respect to heart disease 
purportedly noted in service.  [A systolic murmur was noted 
in the service medical records, as was an irregular EKG 
tracing.]  However, the Board rejects both contentions.  

With respect to the contention that the opinion was not 
rendered by a cardiologist, the representative has provided 
no basis for this assertion.  The American Medical 
Association's Directory of Physicians in the United States 
(38th ed. 2003) reveals that the IME, Dr. D.W., is listed as 
a specialist in cardiovascular disease.  

There is nothing in the February 2003 IME opinion to indicate 
that she did not review all of the evidence.  Indeed, the in-
service medical records referred to by the representative 
were specifically referenced in the Board's January 2003 
letter to the IME, and it is clear from her opinion that she 
read the Board's letter.

In her opinion, the IME discussed the evidence that she 
deemed significant.  It is apparent that she did not deem the 
in-service findings to be significant.  There was no 
diagnosis of heart disease in service in service, and in fact 
an April 1947 progress note states that there is no clinical 
evidence of heart disease.  The IME did not specifically 
discuss these findings, but  it is obvious that she felt that 
there was  no need to do so in the absence of any findings of 
heart disease in service. The opinion was in fact well 
reasoned and internally consistent, and the IME stated the 
reasons for her conclusions.  As noted above, in its letter 
to the IME the Board specifically described the in-service 
findings later noted by the representative; the IME clearly 
read that letter as she structured her response accordingly.  
The logical conclusion is that the IME did not mention the 
in-service findings because she did not consider them to be 
significant.  

That the IME's conclusion does not support the appellant's 
contentions is not a reason to find the opinion is 
inadequate.  Moreover, as persons without medical training, 
the appellant and her representative are not competent to 
comment on matters requiring medical expertise, such as the 
significance of medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  While the appellant requested a travel Board 
hearing in her September 2000 substantive appeal, she later 
requested a local RO hearing in lieu of the Travel Board 
hearing.  The appellant presented personal testimony before a 
RO Hearing Officer in October 2000.  The appellant has 
submitted several statements, and her representative has 
submitted written argument, all of which has been considered 
and is of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for cardiovascular disease and psychosis 
may be presumed if such disability is manifested to a degree 
of 10 percent within one year from the date of separation 
from a period of qualifying active service lasting 90 or more 
days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 
1137(West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2003).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3). 

The appellant contends, in substance, that the veteran died 
of a cardiovascular disorder that was incurred in service, or 
in the alternative that his cardiovascular disorder was 
caused or exacerbated by a psychiatric disorder that was 
incurred in service.  

The Board notes initially that at the time of his death, the 
veteran was service connected for residuals of a 
cholecystectomy, residuals of hepatitis, hemorrhoids, 
residuals of frostbite to the left foot and residuals of a 
left thumb fracture.  The combined disability rating was 10 
percent.  Element (2) has been met to that extent.  Service 
connection was not in effect for hypertension, heart disease 
or psychiatric disability.  

The Board will first consider whether any of the service-
connected disabilities caused substantially or materially 
contributed to cause the veteran's death.  
The appellant vaguely contended in her September 2000 
substantive appeal that the service connected disabilities 
had "something to do" with the veteran's death.  However 
the Board can identify no competent evidence to support the 
appellant's contention.  In particular, the Board notes that 
the death certificate is completely silent as to any of the 
service-connected disabilities.  Moreover, the IME did not 
identify any relationship between the veteran's death and his 
military service. 

While the Board acknowledges the belief of the appellant that 
the service-connected disorders may have caused or 
contributed to the cause of the veteran's death, as a lay 
person without medical training, she is not competent comment 
on medical matters such as cause of death.  See Espiritu, 2 
Vet. App. at 494-5.  Accordingly, the Board rejects the 
appellant's contention that the veteran's service-connected 
disabilities were somehow involved in his death.  Element 
(3), medical nexus, has thus not been satisfied as to the 
service-connected disabilities. 

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c).  In particular, the Board believes that 
the following is applicable:  "minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
to contributed to death primarily due to unrelated 
disability."

The appellant further contends that the veteran's heart 
problems and a paranoid reaction noted on his death 
certificate were related to his military service.  
The appellant stated in her October 2000 hearing that the 
veteran had a nervous condition noted in service that 
contributed to his death.  She stated that he returned from 
the service a different person than when he entered.  As 
discussed above, her representative in essence contends that 
certain clinical findings noted during service were 
indicative of heart disease.  

The Board again observes that service connection for heart 
disease, hypertension and a psychiatric disability was never 
granted.  By way of clarification, the Board observes in 
passing that service connection for a neuropsychiatric 
reaction to a syphilis infection was denied by the RO in a 
January 1948 rating decision and by the Board in May 1949 and 
March 1950.  The Board wishes to make it clear that the 
various denial of the veteran's claims over the years have no 
bearing on this appeal.    

That the veteran had a cardiovascular disease and a paranoid 
reaction which contributed to his death is not at issue.  
These conditions were clearly noted on the death certificate.  
The question is whether there is any relationship between 
those conditions and the veteran's military service, thus 
satisfying element (2).  

A review of the service medical records shows that a systolic 
murmur was noted in a February 1942 report.  The veteran's 
blood pressure was 122/80.  

The veteran was hospitalized from February 1947 until July 
1947 for conditions which included neurosyphilis and a 
secondary psychotic reaction.  An April 1947 EKG report shows 
an abnormal tracing.  A repeat tracing taken later that month 
was within normal limits.  An April 1947 progress note states 
that there was no clinical evidence of heart disease.  At 
separation, the veteran had normal cardiovascular and 
psychiatric findings.  The veteran's blood pressure was 
122/82.  

After his discharge from service in July 1947, the veteran 
was again hospitalized from July to September 1947.  No 
cardiovascular disorder or psychiatric disorder was 
identified.  A March 1948 VA examination shows normal 
cardiovascular findings.  

Thus, the contemporaneous medical evidence shows no diagnosis 
of a cardiovascular disorder in service, and with the 
exception of what was an acute  psychotic reaction, no 
diagnosis of a psychiatric disorder.  There is also no 
evidence of cardiovascular disease or psychosis in the one 
year presumptive period after the veteran left military 
service.  In fact, such complaints or findings are not shown 
on multiple post-service VA compensation and hospital 
examinations or elsewhere in the medical record for many 
years after the veteran left service.  Element (2) has 
therefore not been met as to hypertension, heart disease or 
chronic psychosis.  

With respect to a nexus to service, the Board notes that 
there is no competent medical evidence of record that relates 
a cardiovascular disorder to service.  While a heart murmur 
and an abnormal EKG were noted in service, those are 
essentially clinical findings and not diagnoses of a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) [symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected].  

Further, no medical opinion purports to relate a 
cardiovascular disorder to service.  Indeed, the Board 
requested the IME opinion in January 2003 to resolve any 
question with respect to the in-service clinical findings.  
The IME stated that there is no chance that cardiovascular 
disease was present or developed during military service.  
There is no competent medical evidence to the contrary.  To 
the extent that the appellant is contending that the 
veteran's cardiovascular disorder is related to his military 
service, as noted above it is now well established that as a 
layperson without medical training the appellant is not 
competent to relate symptoms to a particular diagnosis or 
specific etiology.  See Espiritu, 2 Vet. App. at 494-5.

With respect to the psychiatric disorder, the record contains 
no medical opinion that purports to relate the veteran's 
death to the in-service psychotic reaction.  A paranoid 
reaction was indeed noted on the death certificate as a 
significant condition.  It is, however, unclear whether this 
referred to the in-service psychotic reaction decades 
earlier.  The only medical opinion on this subject comes from 
the January 2003 IME.  She was specifically asked to comment 
on such a nexus and she found that, while stress can 
contribute to hypertension, it was unreasonable to conclude 
that the veteran's military experiences contributed to his 
death some twenty years after his separation from service.  
She stated that there was no basis in the literature or 
scientific support for such an assertion.  The Board favors 
the January 2003 IME opinion over the notation in the death 
certificate of a paranoid reaction as a significant condition 
because the IME opinion addresses the relationship of the 
veteran's death to the events of service and provides a 
rationale to support the expert's conclusion.

Accordingly, element (3), medical nexus between the veteran's 
military service and his death, has not been met.  In the 
opinion of the Board, the testimony of the appellant 
concerning such alleged relationship is of limited probative 
value and is outweighed by other evidence of record, in 
particular the objective medical evidence noted above.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



